Title: Thomas Boylston Adams to Abigail Adams, 27 May 1792
From: Adams, Thomas Boylston
To: Adams, Abigail


Dear M——
May 27th: [1792]
By one of the Newspapers I had the satisfaction to hear of your arrival at Boston, & have been anxiously enquiring for Letters at the post Office every evening. I wish to hear how you stand the warm weather, and the effect of your Journey. The object of this letter is more immediately for the purpose of requesting a decisive answer to the proposal made by Mr. Bache of the House he has just left, for the accomodation of our family next winter. Mr. BF— Bache called on me this day in company with Mr: Randolph, and wished me, (if I had any authority or instruction upon this affair) to give him an answer.— as, if my father had not thought of accepting the terms proposed, Mr. Randolph had expressed a wish of taking a lease of the House, if they could agree upon terms. I told him I had no instructions concerning the business, nor did I know whether my Father had made up his mind upon it; I agreed to write immediately and request an answer, which I would communicate as soon as received. His Father directed him to give you the first offer, and until he gets an answer, will not feel himself at liberty to look farther.
The terms, as mentioned by Mr. Bache are these. Rent £300,— Taxes—computed at ten or twelve pounds pr Ann. Rent to Commence with the month of October next; possession sooner if you like. Will build Stables and require only the interest of the money expended in erecting them; & lastly shall be under no necessity to engage the House for more than six months certain—and as much longer as you please;— These are the whole—if you will enable me to give him a positive answer as soon as convenient—it will oblige him, and save me the trouble of further application
Have you seen Rights of Man, Second part? I presume however Boston is quite full of them as the first Copy was landed there.— I have hardly heard a single opinion expressed about it, since the publication of it here. This I presume is not because, opinions are not given, but because I have not been in the way of hearing them. Scarcely a line of censure or panegyrick has appeared in the papers.— However I neither wish for printed or oral surmises concerning palpable absurdities, and if I must express my own reflections, they are shortly these: That Thomas Paine of 1792 is much fairer game for a Publicola than in 1791. However, since he has undertaken to become his own Biographer—the attempt to perform this office by any other person, would be madness in the extreme. If, as he asserts, his political writings have hitherto met with a success, unexampled in those of any other, since the invention of printing to complete the climax I will add, his vanity has at least kept pace with his celebrity. His Sarcasms are addressed to the immagination of the vulgar, for whom he professedly writes; and if they should produce their intended effect; he, like his brother Apostle & Saint, Wat— Tyler—will deserve a monument in some field or Road, and the same inscription should answer for both. What that inscription will be, is yet unknown; The monuments however would answer this good and, like Buoys or Beacons they would warn us of our danger—and would say or seem to say—”Stranger pass not this way—lest thou catch the infection which is here entombed.” I will close by subscribing,
Thomas B Adams.
